Exhibit 10.1
Woori Bank must explain the material contents hereof to the Borrower, and
deliver the General Terms and Conditions for Bank Credit Transactions and a copy
of this Credit Facility Agreement to the Borrower.
Credit Facility Agreement
(For Corporate Borrower)

         
To: Woori Bank
      Date: May 24, 2010



         
 
  Borrower:   Amkor Technology Korea, Inc. ((seal))
 
      Representative Director JooHo Kim /s/ JooHo Kim
 
  Address:   280-8, Sungsoo-dong 2-ga, Sungdong-gu
 
      Seoul



      Seal Authenticity
Verification
 
   



The Borrower hereby acknowledges and agrees that, in entering into a transaction
with Woori Bank (the “Bank”) as contemplated by the terms of this credit
facility agreement, the “Bank Credit Transaction Basic Terms and Conditions (For
Corporate Borrower)” shall apply, and hereby also agree to the following terms:
Article 1. Transaction Terms
The terms of the transaction are as follows:

                          Classification of Credit Facility (Credit Type)  
Foreign Currency Loan   Transaction Category       o credit line
  n separate credit
 
                       
Amount of Credit Facility (Limit)
  USD 180,000,000                    
 
                        Drawdown Date   June 1, 2010       Maturity Date   o
June 1, 2013
 
                        Interest Rate   [Intentionally deleted]   Woori bank
funding rate-linked base rate for 3-year loans as published by the bank plus
1.99%, reset quarterly
 
                        Default Interest Rate (Article 3, Section 5 of the Bank
Credit Transaction Basic Terms and Conditions is applicable)   Less than
3 months: 17% p.a.
3 months or more: 19% p.a.            

Woori Bank

 



--------------------------------------------------------------------------------



 



                          Calculation of Interest   Calculated on a daily basis
based on 365 days a year (provided that, in foreign exchange transactions, the
international practice, commercial business practice, etc. shall be followed)
 
                       
[intentionally deleted]
                       
 
                       
[intentionally deleted]
                       
 
                        Prepayment Fees   [intentionally deleted]  
[intentionally deleted]        
 
                            Loan denominated in a foreign currency:
0.5%, if the remaining period is shorter than 1 year; and
0.5%, if the remaining period is 1 year or longer.
 
                        Drawdown   Drawdown of the entire amount on the drawdown
date.
 
                        Repayment Method   Repayment of U$5,000,000 shall be
made in installments of every three (3) months.
 
                        Interest Payment Dates and Method   The first interest
payment shall be made on or prior to the date falling three (3) months from the
drawdown date, and the interest thereafter shall be made within three (3) months
from the date falling one (1) day after the end of the previous interest period.
 
                       
[intentionally deleted]
                       

Article 2. Default Interest

  (1)   As to any due but unpaid interest, installment payment of principal, and
installment payment of principal and interest, a default interest thereof shall
be paid immediately.

  (2)   If there is a failure to satisfy the debt on the maturity date or the
loan becomes accelerated pursuant to Article 7 of General Terms and Conditions
for Bank Credit Transactions, a default interest shall be paid immediately as to
the outstanding credit facility amount.

  (3)   [intentionally deleted]

Article 3. Change of Loan Interest Rate

  (1)   [intentionally deleted]

  (2)   [intentionally deleted]

  (3)   [intentionally deleted]

  (4)   [intentionally deleted]

  (5)   [intentionally deleted]

Woori Bank

 



--------------------------------------------------------------------------------



 



  (6)   [intentionally deleted]

  (7)   There are two applicable standards to set base interest rates for
foreign currency loan, that is, “LIBOR-linked base interest rate” and “Woori
bank funding rate-linked base rate” The “LIBOR-linked base interest rate” is
decided by applicable term LIBOR rate of one business day prior to drawdown
date. The “Woori bank funding rate-linked base rate” is decided by applicable
term LIBOR rate of one business day prior to drawdown date plus average foreign
currency funding spread in recent 3 months. The 3 months (or 6 months) LIBOR and
foreign currency funding spread, which are applied to each base interest rate,
changes on drawdown date and every 3 months (or 6 months) from that date. The
3 months (or 6 months) LIBOR is the interest rate that “BBA’s public announced
at morning 11 o’clock in London, England offered by public confident telecom
companies (Reuter, Bloomberg etc.) The rate changes in every 3 months (or
6 months).

  (8)   [intentionally deleted]

  (9)   [intentionally deleted]

  (10)   [intentionally deleted]

Article 4. Determination of Total Amount of Loan and Notification of Installment
Repayment Schedule

  (1)   [intentionally deleted]

  (2)   In case of any credit facility to be repaid in installments except for
either loans based on regular installment savings (jeokkeum in Korean) or
grants, the Bank shall prepare and notify the obligors of a schedule for the
repayment in installments of the fixed total debt amount.

Article 5. [intentionally deleted]
Article 6. [intentionally deleted]
Article 7. [intentionally deleted]
Article 8. [intentionally deleted]
Article 9. [intentionally deleted]
Article 10. Prepayment Fees
Woori Bank

 



--------------------------------------------------------------------------------



 



  (1)   If the Borrower prepays the loan provided by the Bank prior to the
agreed maturity date (including, if the maturity is extended, the maturity date
as extended; hereinbelow the same), the Borrower shall pay the Bank the
prepayment fees as set forth in Section 10(2) below.     (2)   The prepayment
fees shall be an amount equal to the Prepaid Amount multiplied by the applicable
prepayment fee rate as set forth in Article 1, and the Prepaid Amount, etc.
shall be calculated as follows:

  1.   “Prepaid Amount” shall mean an amount of the loan prepaid prior to the
agreed due date or, in case of a loan to be repaid in installments, an amount of
the loan prepaid prior to the due date of any installment repayment).     2.  
“Remaining Period” shall mean a period from the date of prepayment to the agreed
due date or, in case of a loan to be repaid in installments, the Remaining
Period shall be calculated with respect to each scheduled installment repayment,
and, in case of prepayment of a loan in part, the prepayment shall be applied in
the order of the installment payments of which the due date comes first.     3.
  [intentionally deleted]     4.   [intentionally deleted]

  (3)   In any of the following cases, the prepayment fees shall be exempted:

  1.   If the Remaining Period is less than 1 month;     2.   If the Borrower
make full repayment within 1 month from drawdown date.     3.   If the Bank
collects the loan prior to the maturity date for the reason of acceleration or
otherwise as set forth in the “General Terms and Conditions for Bank Credit
Transactions”;     4.   If the Borrower is a company subject to workout or
restructuring proceedings and the prepayment is made upon agreement with the
Bank;     5.   If an outside source loan, however, excluding a credit line loan
(including a passbook loan), consumer financing, and a loan subject to the limit
of a maximum amount;     6.   If a floating P-Rate loan is prepaid within
1 month from the interest rate change date due to the increase of P-Rate; and  
  7.   If the full amount is prepaid within 1 month from any interest rate
change

Woori Bank

 



--------------------------------------------------------------------------------



 



      date by the reason that Bank changes “6-months, 1-year, 3-year, 5-year
floating rate base interest rate” of “6-months, 1-year, 3-year, 5-year floating
rate based loan” by applying “ the adjustment factor”.     8.   If the amount of
credit facility does not exceed the amount of deposits in a savings account or a
regular installment savings account with the Bank, a beneficiary certificate of
the Bank or financial receivables that could be utilized as security.

Article 11. Stamp Tax

  (1)   The Borrower shall be responsible for all stamp taxes relating to this
Agreement.

  (2)   If the Bank pays on behalf of the Borrower any stamp tax payable by the
Borrower under Section 11(1) above, the Borrower shall promptly repay the Bank
such stamp tax amount pursuant to Article 4 of the Bank Credit Transaction Basic
Terms and Conditions.

Article 12. [intentionally deleted]
Article 13. Currency and Exchange Rate
The principal and interest of a foreign-currency denominated loan may be repaid
in the foreign currency in which the loan was extended or Korea Won, and in case
of repayment in Korean Won, an applicable exchange rate shall be the telegraphic
transfer selling rate to the customers as of the date of repayment.
Article 14. Security; Insurance
Unless otherwise expressly communicated by the Bank, the Borrower shall grant to
the Bank the facilities constructed or installed with the funds from the credit
facility extended hereby, together with the land and buildings at which they are
established and other facilities inside of them, as security in favor of the
Bank, and if requested by the Bank, the Borrower shall subscribe to insurances
in such types and amounts as agreed to by the Bank and shall grant pledge over
the rights to claim the insurances proceeds in favor of the Bank.
Article 15. [intentionally deleted]
Article 16. [intentionally deleted]
Article 17. Submission of Materials, etc.

  (1)   The Borrower shall submit to the Bank the following materials which are
requested to be periodically submitted pursuant to Sections 17 and 19 of General
Terms and Conditions for Bank Credit Transactions, and, at the

Woori Bank

 



--------------------------------------------------------------------------------



 



      request of the Bank, submit any other materials necessary for the post
drawdown supervision of the credit facility:

  1.   Every quarter: a value added tax report, a total balance schedule, a
table of status of liabilities, a list of buyers, and a table of estimated sales
per goods, etc.;     2.   Every half year: a semi-annual financial statement, a
value added tax report, a total balance schedule, a table of status of
liabilities, a list of buyers, and a table of estimated sales per goods, etc.;  
  3.   Every year: an audit report prepared by CPA (final financial statements),
consolidated financial statements, corporate registry extracts, business
registration certificate, a shareholder registry, articles of incorporation, a
summary sheet of earned income taxes withheld, business plan, a projected
financial statements (for 3 years), information on major business partners,
copies of various permits, approvals and documents relating to certified
technology (KS, ISO, patent, etc.), a confirmation letter on labor disputes,
other operating manuals for goods, reference materials regarding the Borrower’s
industry, etc.; and     4.   At any time: a total balance schedule, a table of
status of liabilities, document confirming use of proceeds, etc.

  (2)   The Borrower shall, at the request of the Bank, submit to the Bank the
following materials which the Bank, at the time of evaluating the credit
standing of the Borrower, requests for the purpose of understanding the
Borrower’s status of foreign exchange risks and its management thereof:

  1.   Status of management system on FX risks and rules on management of FX
risks;     2.   Status of procurement, and use/operation, of foreign currency
funds; and     3.   Status of transactions of foreign-currency denominated
derivatives.

Article 18. Other Special Agreement

         
If there is any conflict or discrepancy between the Korean version of this
Agreement and the English version of this Agreement, the Korean version of this
Agreement shall prevail.
  Borrower   Amkor Technology Korea, Inc., Representative Director JooHo Kim
((seal)) /s/ JooHo Kim
280-8, Sungsoo-dong 2-ga, Sungdong-gu, Seoul
 
       
The Borrower has received the Bank Credit Transaction Basic Terms and Conditions
and a copy of this Agreement, and have been sufficient explained of, and
understands, the material contents thereof.
  Borrower   Amkor Technology Korea, Inc., Representative Director JooHo Kim
((seal)) /s/ JooHo Kim
280-8, Sungsoo-dong 2-ga, Sungdong-gu, Seoul

Woori Bank

 